Case 16-33676-KRH   Doc   Filed 06/26/20 Entered 06/26/20 07:55:51   Desc Main
                          Document      Page 1 of 6
Case 16-33676-KRH   Doc   Filed 06/26/20 Entered 06/26/20 07:55:51   Desc Main
                          Document      Page 2 of 6
          Case 16-33676-KRH                   Doc        Filed 06/26/20 Entered 06/26/20 07:55:51 Desc Main
                                                         Document         Page 3 of 6
                                                            SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: June 23, 2020

     ORLANDO A RODAS                                                                                                    Loan:
     MARIA D RODAS
     6606 BATTLEWOOD RD                                                                      Property Address:
     RICHMOND VA 23234                                                                       6606 BATTLEWOOD ROAD
                                                                                             RICHMOND, VA 23234



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Mar 2020 to July 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Aug 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 767.35                  767.35                   Due Date:                                        Mar 01, 2020
 Escrow Payment:                           121.73                  333.13                   Escrow Balance:                                    (2,406.28)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                           608.65
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                     168.06
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                       ($1,965.69)
 Total Payment:                              $889.08                  $1,100.48



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00            0.00
     Mar 2020                          365.19                                  *   Escrow Only Payment               0.00          365.19
     Mar 2020                                                         95.32    *   Escrow Disbursement               0.00          269.87
     Mar 2020                                                        941.58    *   County Tax                        0.00         (671.71)
     Mar 2020                                                        900.99    *   County Tax                        0.00       (1,572.70)
     May 2020                          121.73                                  *                                     0.00       (1,450.97)
     May 2020                          121.73                                  *                                     0.00       (1,329.24)
     May 2020                                                        813.35    *   County Tax                        0.00       (2,142.59)
     Jun 2020                                                        263.69    *   Forced Place Insur                0.00       (2,406.28)
                                                                                   Anticipated Transactions          0.00       (2,406.28)
     Jun 2020                      486.92                             84.03        Forced Place Insur                           (2,003.39)
     Jul 2020                      121.73                             84.03        Forced Place Insur                           (1,965.69)
                          $0.00 $1,217.30               $0.00     $3,182.99

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.




                                                                                                                                             Page 1
      Case 16-33676-KRH                  Doc       Filed
                                                      SN 06/26/20       Entered 06/26/20 07:55:51
                                                          Servicing Corporation                Final Desc Main
                                                   Document          Page   4 of
                                                    For Inquiries: (800) 603-0836
                                                                                 6
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: June 23, 2020

 ORLANDO A RODAS                                                                                                 Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                             (1,965.69)        502.87
Aug 2020                230.27          84.03            Forced Place Insur                           (1,819.45)        649.11
Sep 2020                230.27          84.03            Forced Place Insur                           (1,673.21)        795.35
Oct 2020                230.27          84.03            Forced Place Insur                           (1,526.97)        941.59
Nov 2020                230.27          84.03            Forced Place Insur                           (1,380.73)      1,087.83
Dec 2020                230.27         941.58            County Tax                                   (2,092.04)        376.52
Dec 2020                                84.03            Forced Place Insur                           (2,176.07)        292.49
Jan 2021                230.27          84.03            Forced Place Insur                           (2,029.83)        438.73
Feb 2021                230.27          84.03            Forced Place Insur                           (1,883.59)        584.97
Mar 2021                230.27          84.03            Forced Place Insur                           (1,737.35)        731.21
Apr 2021                230.27          84.03            Forced Place Insur                           (1,591.11)        877.45
May 2021                230.27          84.03            Forced Place Insur                           (1,444.87)      1,023.69
Jun 2021                230.27         813.35            County Tax                                   (2,027.95)        440.61
Jun 2021                                84.03            Forced Place Insur                           (2,111.98)        356.58
Jul 2021               230.27           84.03            Forced Place Insur                           (1,965.74)        502.82
                    $2,763.24       $2,763.29

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 292.49. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 460.55 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is (1,965.69). Your starting
balance (escrow balance required) according to this analysis should be $502.87. This means you have a shortage of 2,468.56.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 2,763.29. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
         Case 16-33676-KRH               Doc      Filed 06/26/20    Entered 06/26/20 07:55:51 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                 Page    5 of will
                                                                     payment  6 be $997.62 (calculated by subtracting the
    Unadjusted Escrow Payment                      230.27
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                               102.86
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $333.13
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 16-33676-KRH           Doc     Filed 06/26/20 Entered 06/26/20 07:55:51          Desc Main
                                    Document      Page 6 of 6


                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

 In Re:                                           Case No. 16-33676-KRH

 Orlando Alexander Rodas
 aka Orlando A Rodas                              Chapter 13
 dba Rodas Painting LLC

 Debtor.                                          Judge Kevin R. Huennekens

                                  CERTIFICATE OF SERVICE

I certify that on June 26, 2020, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Robert B. Duke, Jr., Debtor’s Counsel
          rdukelaw@gmail.com

          Suzanne E. Wade, Chapter 13 Trustee
          ecfsummary@ch13ricva.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on June 26, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Orlando Alexander Rodas, Debtor
          6606 Battlewood Rd.
          N. Chesterfield, VA 23234

 Dated: June 26, 2020                             /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
